DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 08/18/2021, said application claims a priority filing date of 02/19/2019.  Claims 1-15 are pending. Claims 1 and 10-11 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “613” has been used to designate both " and ".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
in Claim 3, line 3, "an operation designated for a touch gesture" appears to be "an operation designated for the touch gesture" (see also 112 rejection);
in Claim 11, lines 16-19, "… download, from an external electronic device, at least one animation related to the operation … downloading at least one animation of the emoji …" appears to be "… download, from an external electronic device, at least one animation of the emoji related to the operation … downloading the at least one animation of the emoji … ".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "… a second user input related to an operation of the emoji …" in lines 18 and 13 respectively and the limitation "... applying, to the emoji, a designated operation corresponding to the second user input ..." in line 20-21 and 14-15 respectively, which rendering these claims indefinite because it is unclear whether these instances of "operation" are the same or different.  Clarification is required.
Claims 2-9 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 3 recites the limitation "... applying, to the emoji, an operation designated for a touch gesture ..." in line 3, which rendering the claim indefinite because "the second user input includes a touch gesture" is recited in its based Claim 2 and "a designated operation corresponding to the second user input" is recited in its based Claim 1, and it is unclear that the instance of "operation designated for a touch gesture (included in the second user input)" recited here is the same or different instance of "a designated operation corresponding to the second user input" recited in its based claim.  Clarification is required.
Claim 5 recites the limitation "… further enable the processor to: display the preview image on the touch screen display; and … " in lines 2-3, which rendering the claim indefinite because "display, on the touch screen display, a preview image comprising ..." is also recited in its based claim 1 and it is not a further step as recited in the claim.
Claim 6 recites the limitation "the operation of the emoji" in line 4, which rendering the claim indefinite because "receive a second user input related to an operation of the emoji" and "applying, to the emoji, a designated operation corresponding to the second user input" are also recited in its based claim, and it is unclear that which operation is referred to here.  Clarification is required.
Claim 7 recites the limitation "an operation designated to induce the second user input" in lines 3-4, which rendering the claim indefinite because "receive a second user input related to an operation of the emoji" and "applying, to the emoji, a designated operation corresponding to the second user input" are also recited in its based claim, and it is unclear whether these instances of "operation" are the same or different.  Clarification is required.
Claim 11 recites the limitation "... applying, to the emoji, an animation related to a designated operation corresponding to a first user input based on the first user input related to an operation of the emoji ..." in lines 12-14, which rendering the claim indefinite because it is unclear whether these instance of "operation" are the same or different.  Clarification is required.
Claims 12-15 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 12 recites the limitation "... further enable the processor to: display, on the touch screen display, a user interface comprising …" in lines 2-3, which rendering the claim indefinite because "... display, on the touch screen display, a user interface comprising... " is also recited in its based claim, and it is unclear (1) whether these instances of "user interface" are the same or different; (2) if they are the same, the step recited here is not a further step as recited in the claim. Clarification is required.
Claim 12 recites the limitation "display" in lines , which rendering the claim indefinite because ".
Claim 12 recites the limitation "… download a selected animation from the external electronic device through the wireless communication circuitry based on a third user input to select an animation being detected in the user interface …" in lines 5-7, which rendering the claim indefinite because (1) it is unclear whether these two instance of "animation" are the same or different; and (2) "download … at least one animation related to the operation … based on a second user input for downloading at least one animation of the emoji being received" is also recited in its based claim and it is unclear whether "downloading animation" is in response to "second" or "third" user input.  Clarification is required.
Claim 13 is rejected for fully incorporating the deficiency of their respective base claims.
Claim 13 recites the limitation "display, on the touch screen display, an emoji to which the downloaded selected animation has been applied by updating the emoji to which the designated operation has been applied with the emoji to which the downloaded selected animation has been applied" in lines 3-6, which rendering the claim indefinite because "... display, on the touch screen display, a user interface comprising an emoji ..." is also recited in its based claim and it is unclear whether these instances of "emoji" are the same or different.  Clarification is required.
Claim 14 recites the limitation "... display the emoji by applying a selected animation to the emoji as an animation related to the designated operation when based on a user input to select an animation ..." in lines 7-9, which rendering the claim indefinite because "... applying, to the emoji, an animation related to a designated operation corresponding to a first user input ...based on a second user input for downloading at least one animation of the emoji ..." is also recited in its based claim and it is unclear (1) whether these instances of "animation" are the same or different; and (2) whether "user input" recited here is the same or different to "first user input" or "second user input" recited in its based claim.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al (US 2018 / 0047200 A1, published on 02/15/2018), hereinafter O'Hara in view of Martinez ("Snapchat Update v9.28.0.0 - How to Use 3D Stickers on Snapchat (Moving Emojis)", at https://www.youtube.com/watch?v=pXrTy8NOnhQ), hereinafter Martinez.

Independent Claim 1
O'Hara discloses an electronic device (O'Hara, ¶¶ [0057] and [0118]: a mobile device/computer data processing system) comprising: a camera (O'Hara, ¶ [0057]: a mobile device with a front or rear facing camera); a touch screen display (O'Hara, ¶ [0117]: touch screens); a memory (O'Hara, ¶ [0121]: volatile and/or non-volatile memory); and a processor (O'Hara, ¶ [0117]: processors) operatively connected to the camera, the touch screen display, and the memory, wherein the memory stores instructions, which while executed by the processor, enable the processor to (O'Hara, ¶¶ [0117]-[0121]: computer data processing system include one or more processors, tangible memories, tangible storage devices, system buses, video processing components, network communication components, input/output ports, and/or user interface devices; the programming instructions stored on or in one or more non-transitory, tangible storage devices are configured to implement one or more processes and algorithms that implement one or more of the functions of the computer data processing system): 
display, on the touch screen display, a preview image comprising an emoji of a user  (O'Hara, FIGS. 1 and 3; ¶ [0059] and [0061]: before capturing the image of the face, the user may adjust the direction, rotation, zoom, and/or distance of the camera until the preview image of the targeted face is centered within and fills a pre-determined border 101 and the eyes of the face are both on the same horizontal line and centered within an eye level indicator, such as an eye level slot 102; automatically and without user input detect the size, location, and/or rotation of the face in the image and, automatically and without user input, adjust one or more of the same, before the image is captured, so as to cause the image of the face to be centered within and fill the pre-determined border 101 and the eyes of the face to be both on the same horizontal line and centered within the eye level indicator; ¶ [0010]: detecting the size and location of the real face within the photographed image; i.e., detecting a motion of a subject), 
receive a first user input for performing a function related to the emoji while the preview image is being displayed (O'Hara, 1902 in FIG. 19; ¶¶ [0058] and [0100]: after selecting the desired camera, the user may actuate a user control, such as a camera snap button 103, which may activate the selected camera, that may then be used to take a picture of either the user's face or another person's face in in an image capture step 1902), 
display, on the touch screen display, a user interface comprising the emoji in response to the first user input (O'Hara, 1902 and 1904 in FIG. 19; FIG. 3; ¶¶ [0058] and [0100]-[0101]: after the user takes a picture using an image capture device in an image capture step 1902 via actuating a user control, such as a camera snap button 103, the captured image with the border 305 (i.e., emoji) are shown in FIG. 3, which  may be customized in an image transformation step 1904 with further user input, during which features are applied to the captured image, e.g., smoothing, face shape, skin color, and eye color, to transform the selected or captured image to partially resemble a 2D cartoon illustration), 
receive a second user input related to an operation of the emoji included in the user interface (O'Hara, 1904 in FIG. 19; FIG. 3; ¶¶ [0101] and [0068]: after the user takes a picture using an image capture device in an image capture step 1902, the captured image may be customized in an image transformation step 1904, during which features are applied to the captured image, e.g., the user may choose a face shape 303 to generate a border 305 that crops a selected or captured face image 301 or the user can customize the border 305 around the image 301 by widening or narrowing it by dragging one or more border change buttons 302) (O'Hara, FIGS. 3-4; ¶¶ [0070]-[0071]: after completing the selection and customization of a face shape, the user may actuate a user-operated control to step to the next or previous customization option, such as by tapping a forward or reverse arrow button 310, or call up a menu of customization options; e.g., tap the current customization option, such as a "Face shape" 320 label; FIGS. 5-9; ¶¶ [0072], [0075]-[0077], [0079]-[0081], and [0083]-[0090]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, hair color, a style and color of eyeglasses, body shape, gender options, and color of clothing etc.), and 
display, on the touch screen display, the emoji by applying, to the emoji, a designated operation corresponding to the second user input in response to the second user input (O'Hara, FIG. 3; ¶ [0070]: after completing the selection and customization of a face shape, the emoji of the selected shape are displayed/updated in FIG. 3) (O'Hara, FIGS. 5-9; ¶¶ [0072], [0075]-[0077], and [0079]-[0081]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, and hair color to cause the selected smoothness and lighting, skin color, hairstyle, and hair color to overlay and replace the actual smoothness and lighting, skin color, hairstyle, and hair color, as depicted in the captured image of the real face).
O'Hara fails to explicitly disclose display, on the touch screen display, a preview image comprising an emoji of a user to which a motion of a subject has been applied based on the motion of the subject obtained from the camera.
Martinez teaches a system and a method relating to a moving emoji (Martinez, at time 00:23 – 00:24), wherein display, on the touch screen display, a preview image comprising an emoji of a user to which a motion of a subject has been applied based on the motion of the subject obtained from the camera (Martinez, at time 0:00 – 0:06 (Pages 2-8 of the screen capture); 3:16 – 4:45 (Pages 9-15 of the screen capture); and 4:46 – 6:16 (Pages 16-42 of the screen capture): display on touch screen display a preview image, which comprises an emoji of a user (e.g., stickers attached to the user's head, the user's eyes, nose, mouth, or ears) to which a motion of a subject (e.g., the user's head, the user's eyes, nose, mouth, or ears) has been applied based on the motion of the subject obtained from the camera).
O'Hara and Martinez are analogous art because they are from the same field of endeavor, a system and a method relating to a moving emoji.  It is well known in the art that the user can either move the camera or move the subject to adjust location of subject's image captured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Martinez to O'Hara.  Motivation for doing so would allow users to create a bunch of.

Claim 2
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and further discloses a microphone (O'Hara, ¶ [0117]: microphone), wherein the second user input includes a touch gesture detected through the touch screen display or user utterance received through the microphone (O'Hara; FIG. 3; ¶ [0068]: the user may choose a face shape 303 that may be used to generate a border 305 that crops a selected or captured face image 301 after its size, position, and rotation have been adjusted; the user can customize the border 305 around the image 301 by widening or narrowing it by dragging one or more border change buttons 302) (O'Hara, FIGS. 3-4; ¶¶ [0070]-[0071]: after completing the selection and customization of a face shape, the user may actuate a user-operated control to step to the next or previous customization option, such as by tapping a forward or reverse arrow button 310, or call up a menu of customization options; e.g., tap the current customization option, such as a "Face shape" 320 label; FIGS. 5-9; ¶¶ [0072], [0075]-[0077], [0079]-[0081], and [0083]-[0090]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, hair color, a style and color of eyeglasses, body shape, gender options, and color of clothing etc.).  

Claim 3
O'Hara in view of Martinez discloses all the elements as stated in Claim 2 and further discloses to display the emoji by applying, to the emoji, an operation designated for a touch gesture in a specific area based on the touch gesture being received in the specific area of the emoji included in the user interface (O'Hara; FIG. 3; ¶ [0068]: the user may choose a face shape 303 that may be used to generate a border 305 that crops a selected or captured face image 301 after its size, position, and rotation have been adjusted; the user can customize the border 305 around the image 301 by widening or narrowing it by dragging one or more border change buttons 302).  

Claim 5
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and further discloses to display the preview image on the touch screen display, and display the emoji along with an object for executing the function related to the emoji (O'Hara, 103 in FIG. 1; ¶¶ [0058]-[0059]: before capturing the image of the face, the user may adjust the direction, rotation, zoom, and/or distance of the camera until the preview image of the targeted face is centered within and fills a pre-determined border 101 and the eyes of the face are both on the same horizontal line and centered within an eye level indicator, such as an eye level slot 102; display an emoji (i.e., a facial image with a pre-determined border 101) along with a camera snap button 103 for taking a picture of either the user's face or another person's face).  

Claim 8
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and further discloses to: stop displaying the emoji based on the motion of the subject in response to the first user input (O'Hara, FIGS. 1 and 3; ¶¶ [0058]-[0059]: actuate a user control, such as a camera snap button 103, the location of the image of target face is no longer adjusted by moving camera or the target face) (Martinez, at time 4:45 (Page 15 of the screen capture): stop video capture/preview mode by click on upper left "X" icon), and display the emoji by applying, to the emoji, the designated operation corresponding to the second user input (O'Hara; FIG. 3; ¶ [0068]: the user may choose a face shape 303 that may be used to generate a border 305 that crops a selected or captured face image 301 after its size, position, and rotation have been adjusted; the user can customize the border 305 around the image 301 by widening or narrowing it by dragging one or more border change buttons 302).  

Claim 9
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and further discloses to display, in the user interface, at least one object related to execution of an emoji edit function, receive a third user input to select an object of the at least one object, and perform an edit function of the emoji corresponding to the selected object in response to the third user input (O'Hara, FIGS. 3-4; ¶¶ [0070]-[0071]: after completing the selection and customization of a face shape, the user may actuate a user-operated control to step to the next or previous customization option, such as by tapping a forward or reverse arrow button 310, or call up a menu of customization options; e.g., tap the current customization option, such as a "Face shape" 320 label; the user may then select any other desired customization option, such as a hairstyle button 401, an eyeglasses button 402, a skin color button 403, a body button 404, or a face tuning button 405, to customize the item indicated by that entry), and wherein the edit function of the emoji comprises at least one of a function of editing the emoji, a function of editing an item of the emoji, a function of setting a background image of the emoji, a function of generating a sticker based on the emoji, a function of downloading an animation of the emoji, or a function of sharing an emoji included in the user interface (O'Hara, FIGS. 5-9; ¶¶ [0072], [0075]-[0077], [0079]-[0081], and [0083]-[0090]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, hair color, a style and color of eyeglasses, body shape, gender options, and color of clothing etc. in response to tapping a forward or reverse arrow button 310, or call up a menu of customization options and then select any other desired customization option, such as a hairstyle button 401, an eyeglasses button 402, a skin color button 403, a body button 404, or a face tuning button 405).

Claim 10
O'Hara discloses a method of providing a user interface for editing an emoji while operating a camera function of an electronic device (O'Hara, ¶ [0053]-[0054]: allow the user to upload an image of their choosing or to take a picture using a camera for incorporation into the avatar; allow the user to customize the digital avatar by adding different features, e.g., glasses, hairstyle, and skin color), the method comprising: 
displaying, on a touch screen display of the electronic device, a preview image comprising the emoji of a user  (O'Hara, FIGS. 1 and 3; ¶ [0059] and [0061]: before capturing the image of the face, the user may adjust the direction, rotation, zoom, and/or distance of the camera until the preview image of the targeted face is centered within and fills a pre-determined border 101 and the eyes of the face are both on the same horizontal line and centered within an eye level indicator, such as an eye level slot 102; automatically and without user input detect the size, location, and/or rotation of the face in the image and, automatically and without user input, adjust one or more of the same, before the image is captured, so as to cause the image of the face to be centered within and fill the pre-determined border 101 and the eyes of the face to be both on the same horizontal line and centered within the eye level indicator; ¶ [0010]: detecting the size and location of the real face within the photographed image; i.e., detecting a motion of a subject); 
receiving a first user input for performing a function related to the emoji while the preview image is being displayed (O'Hara, 1902 in FIG. 19; ¶¶ [0058] and [0100]: after selecting the desired camera, the user may actuate a user control, such as a camera snap button 103, which may activate the selected camera, that may then be used to take a picture of either the user's face or another person's face in in an image capture step 1902); 
displaying, on the touch screen display, the user interface comprising the emoji in response to the first user input (O'Hara, 1902 and 1904 in FIG. 19; FIG. 3; ¶¶ [0058] and [0100]-[0101]: after the user takes a picture using an image capture device in an image capture step 1902 via actuating a user control, such as a camera snap button 103, the captured image with the border 305 (i.e., emoji) are shown in FIG. 3, which  may be customized in an image transformation step 1904 with further user input, during which features are applied to the captured image, e.g., smoothing, face shape, skin color, and eye color, to transform the selected or captured image to partially resemble a 2D cartoon illustration); 
receiving a second user input related to an operation of the emoji included in the user interface (O'Hara, 1904 in FIG. 19; FIG. 3; ¶¶ [0101] and [0068]: after the user takes a picture using an image capture device in an image capture step 1902, the captured image may be customized in an image transformation step 1904, during which features are applied to the captured image, e.g., the user may choose a face shape 303 to generate a border 305 that crops a selected or captured face image 301 or the user can customize the border 305 around the image 301 by widening or narrowing it by dragging one or more border change buttons 302) (O'Hara, FIGS. 3-4; ¶¶ [0070]-[0071]: after completing the selection and customization of a face shape, the user may actuate a user-operated control to step to the next or previous customization option, such as by tapping a forward or reverse arrow button 310, or call up a menu of customization options; e.g., tap the current customization option, such as a "Face shape" 320 label; FIGS. 5-9; ¶¶ [0072], [0075]-[0077], [0079]-[0081], and [0083]-[0090]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, hair color, a style and color of eyeglasses, body shape, gender options, and color of clothing etc.); and 
displaying, on the touch screen display, the emoji by applying, to the emoji, a designated operation corresponding to the second user input in response to the second user input (O'Hara, FIG. 3; ¶ [0070]: after completing the selection and customization of a face shape, the emoji of the selected shape are displayed/updated in FIG. 3) (O'Hara, FIGS. 5-9; ¶¶ [0072], [0075]-[0077], and [0079]-[0081]: allow the user to customize features of the avatar, such as smoothness and lighting, skin color, hairstyle, and hair color to cause the selected smoothness and lighting, skin color, hairstyle, and hair color to overlay and replace the actual smoothness and lighting, skin color, hairstyle, and hair color, as depicted in the captured image of the real face).
O'Hara fails to explicitly disclose displaying, on the touch screen display, a preview image comprising an emoji of a user to which a motion of a subject has been applied based on the motion of the subject obtained from the camera.
Martinez teaches a system and a method relating to a moving emoji (Martinez, at time 00:23 – 00:24), wherein displaying, on the touch screen display, a preview image comprising an emoji of a user to which a motion of a subject has been applied based on the motion of the subject obtained from the camera (Martinez, Martinez, at time 0:00 – 0:06 (Pages 2-8 of the screen capture); 3:16 – 4:45 (Pages 9-15 of the screen capture); and 4:46 – 6:16 (Pages 16-42 of the screen capture): display on touch screen display a preview image, which comprises an emoji of a user (e.g., stickers attached to the user's head, the user's eyes, nose, mouth, or ears) to which a motion of a subject (e.g., the user's head, the user's eyes, nose, mouth, or ears) has been applied based on the motion of the subject obtained from the camera).
O'Hara and Martinez are analogous art because they are from the same field of endeavor, a system and a method relating to a moving emoji.  It is well known in the art that the user can either move the camera or move the subject to adjust location of subject's image captured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Martinez to O'Hara.  Motivation for doing so would allow users to create a bunch of.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara in view of Marks et al. (US 2007/0260984 A1, published on 11/08/2007), hereinafter Marks.

Claim 11
O'Hara discloses an electronic device (O'Hara, ¶¶ [0057] and [0118]: a mobile device/computer data processing system) comprising: wireless communication circuitry (O'Hara, ¶ [0119]: wireless network communication system); a touch screen display (O'Hara, ¶ [0117]: touch screens); a memory (O'Hara, ¶ [0121]: volatile and/or non-volatile memory); and a processor (O'Hara, ¶ [0117]: processors) operatively connected to the wireless communication circuitry, the touch screen display, and the memory; and wherein the memory stores instructions, which while executed by the processor,  enable the processor to (O'Hara, ¶¶ [0117]-[0121]: computer data processing system include one or more processors, tangible memories, tangible storage devices, system buses, video processing components, network communication components, input/output ports, and/or user interface devices; the programming instructions stored on or in one or more non-transitory, tangible storage devices are configured to implement one or more processes and algorithms that implement one or more of the functions of the computer data processing system): 
display, on the touch screen display, a user interface comprising an emoji, for performing a function related to the emoji (O'Hara, FIG. 14; ¶ [0091]: a grid of animated selectable digital avatar animations may be presented, such as animated avatars 1401, 1403, 1405, and 1407; each animated avatar may present a pre-fabricated sequence of animation frames which may include layers of 2D and 3D animation and optionally text), 
display, on the touch screen display, the emoji by applying, to the emoji, an animation related to a designated operation corresponding to a first user input based on the first user input related to an operation of the emoji being received (O'Hara,, ¶¶ [0092]-[0099]: the user may select one of the customized animations, such as by tapping the animation; the user may then signal completion of the selection by tapping a Start Now button 1409, frames of avatar animation 1401, 1403, 1405, and/or 1407 are displayed as shown in FIGS. 15A-F, 16A-F, 17A-D, and 18A-F, respectively), and
. 
O'Hara fails to explicitly discloses download, from an external electronic device, at least one animation related to the operation through the wireless communication circuitry based on a second user input for downloading at least one animation of the emoji being received. 
Marks teaches a system and a method relating to animating an avatar (Marks, ABSTRACT), wherein download, from an external electronic device, at least one animation related to the operation through the wireless communication circuitry based on a second user input for downloading at least one animation of the emoji being received (Marks, FIGS. 3-4; ¶¶ [0041]-[0045]: FIG. 3 shows example groups of the predefined video effects library 108A; the pre-defined video effects 108A are video effects that may be loaded onto the computer system 100 by the system manufacturer or downloaded over the network 128; FIG. 4 shows the partial contents of the custom video effects library 108B; a user can create custom video effects by creating or editing avatar animations to their liking; a user would be able to visit a website or custom video effect portal where they would be able to download custom video effects after paying a license or sales fee over the network 128; i.e., a user can download custom video effects for applying to avatar animations in response to a second user input, e.g., visit a website or custom video effect portal).
O'Hara and Marks are analogous art because they are from the same field of endeavor, a system and a method relating to animating an avatar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Marks to O'Hara.  Motivation for doing so would provide more customization options for generating animation.

Claim 12
O'Hara in view of Marks discloses all the elements as stated in Claim 11 and further discloses to display, on the touch screen display, a user interface comprising the at least one animation in response to the second user input (see also 112(b) rejection) (O'Hara,, ¶¶ [0092]-[0099]: the user may select one of the customized animations, such as by tapping the animation; the user may then signal completion of the selection by tapping a Start Now button 1409, frames of avatar animation 1401, 1403, 1405, and/or 1407 are displayed as shown in FIGS. 15A-F, 16A-F, 17A-D, and 18A-F, respectively), and download a selected animation from the external electronic device through the wireless communication circuitry based on a third user input to select an animation being detected in the user interface comprising the at least one animation (see also 112(b) rejection) (Marks, FIGS. 3-4; ¶¶ [0041]-[0045]: FIG. 3 shows example groups of the predefined video effects library 108A; the pre-defined video effects 108A are video effects that may be loaded onto the computer system 100 by the system manufacturer or downloaded over the network 128; FIG. 4 shows the partial contents of the custom video effects library 108B; a user can create custom video effects by creating or editing avatar animations to their liking; a user would be able to visit a website or custom video effect portal where they would be able to download custom video effects after paying a license or sales fee over the network 128; i.e., a user can download custom video effects for applying to avatar animations in response to a second/third user input, e.g., visit a website or custom video effect portal).  
Motivation for applying Marks to O'Hara would provide more customization options for generating animation.

Claim 13
O'Hara in view of Marks discloses all the elements as stated in Claim 12 and further discloses to display, on the touch screen display, an emoji to which the downloaded selected animation has been applied by updating the emoji to which the designated operation has been applied with the emoji to which the downloaded selected animation has been applied (Marks, FIGS. 3-4; ¶¶ [0040]-[0045]: users could also manually control specific aspect of the avatar, and initiate Real-Time Effects (RTE) that would be imposed on, or incorporated into, their avatar; FIG. 3 shows example groups of the predefined video effects library 108A; the pre-defined video effects 108A are video effects that may be loaded onto the computer system 100 by the system manufacturer or downloaded over the network 128; FIG. 4 shows the partial contents of the custom video effects library 108B; a user can create custom video effects by creating or editing avatar animations to their liking; a user would be able to visit a website or custom video effect portal where they would be able to download custom video effects after paying a license or sales fee over the network 128; i.e., pre-defined video effects or custom video effects selected and downloaded from portal would be imposed on, or incorporated into, their avatar).  
Motivation for applying Marks to O'Hara would provide more customization options for generating animation.

Claim 14
O'Hara in view of Marks discloses all the elements as stated in Claim 11 and further discloses to display, on the touch screen display, a list comprising a plurality of animations stored in the memory and related to the first user input based on the first user input related to the operation of the emoji being received, and display the emoji by applying a selected animation to the emoji as an animation related to the designated operation based on a user input to select an animation in the list comprising the plurality of animations is detected  , and wherein the plurality of animations comprises an animation related to the designated operation corresponding to the first user input (O'Hara,, ¶¶ [0092]-[0099]: the user may select one of the customized animations, such as by tapping the animation; the user may then signal completion of the selection by tapping a Start Now button 1409, frames of avatar animation 1401, 1403, 1405, and/or 1407 are displayed as shown in FIGS. 15A-F, 16A-F, 17A-D, and 18A-F, respectively) and the at least one animation downloaded from the external electronic device through the wireless communication circuitry (Marks, FIGS. 3-4; ¶¶ [0040]-[0045]: users could also manually control specific aspect of the avatar, and initiate Real-Time Effects (RTE) that would be imposed on, or incorporated into, their avatar; FIG. 3 shows example groups of the predefined video effects library 108A; the pre-defined video effects 108A are video effects that may be loaded onto the computer system 100 by the system manufacturer or downloaded over the network 128; FIG. 4 shows the partial contents of the custom video effects library 108B; a user can create custom video effects by creating or editing avatar animations to their liking; a user would be able to visit a website or custom video effect portal where they would be able to download custom video effects after paying a license or sales fee over the network 128; i.e., pre-defined video effects or custom video effects selected and downloaded from portal would be imposed on, or incorporated into, their avatar).  
Motivation for applying Marks to O'Hara would provide more customization options for generating animation.

Claim 15
O'Hara in view of Martinez discloses all the elements as stated in Claim 11 and further discloses to identify one of a plurality of animations related to the first user input as the animation related to the designated operation based on the first user input related to the operation of the emoji being received based on a characteristic of the first user input, and display the emoji by applying, to the emoji, the animation identified as the animation related to the designated operation (O'Hara, ¶ [0054]: ability to add, subtract or replace and customize static or animated digital avatars through user-defined parameters; i.e., animated digital avatars are customized based on parameters/characteristics of the user input) (Martinez, ¶ [0011]: detect real-time changes in facial expression of the first user in the captured video of the first user; detect real-time changes in vocal characteristics of the first user; automatically applies real-time effects to the avatar image that represents the first user in response to the monitored real-time video and audio of the first user; ¶ [0037]: provide preset avatar themes that reflect different characteristics a user can express; depending on the type of sound identified and the chosen preset avatar theme the reaction of the avatars can be different; the word balloons above that avatar could grow larger and the avatar more agitated the louder the real world music 260 is played; ¶ [0042]: when an RTE is applied to the avatar the video camera 102C may follow the movement of the user animating the avatar to mimic the user's motions; i.e., different animated effects are applied in response to receiving different characteristics of input).   

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara in view of Martinez  as applied to Claim 2 above, and further in view of Marks.

Claim 4
O'Hara in view of Martinez discloses all the elements as stated in Claim 2 and further discloses to generate 2D illustrated images by translating and rendering the different features of the incorporated image, e.g., face shape, skin color, eye color, and hairstyle, into 2D illustrated images; and combine the computer-generated 2D illustrated images and the digital avatar to create animated digital avatars, e.g., a digital avatar with animated facial expressions.
O'Hara in view of Martinez fails to explicitly discloses to display the emoji by applying, to the emoji, an operation designated for the user utterance based on the user utterance related to at least one of an expression or an operation is being received through the microphone.
Marks teaches a system and a method relating to animating an avatar (Marks, ABSTRACT), wherein display the emoji by applying, to the emoji, an operation designated for the user utterance based on the user utterance related to at least one of an expression or an operation is being received through the microphone (Marks, FIGS. 2D-K; ¶¶ [0039]-[0040]: if the ambient microphones 102B detect music in the background environment an avatar might automatically start dancing in beat with the rhythm of the real world music; another avatar would automatically become agitated by the same music and speech balloons filled with "turn down the music" would appear over the avatar's head; beyond automated response from the avatar based on a user-selected theme the users could control the avatar in real time using voice commands inputted through a microphone or using the controller; if a user wanted their avatar to have a specific facial expression commands issued through the controller or special voice commands would initiate a particular facial expression).
O'Hara in view of Martinez, and Marks are analogous art because they are from the same field of endeavor, a system and a method relating to animating an avatar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Marks to O'Hara in view of Martinez.  Motivation for doing so would improve and enhance the communication experience (Marks, ¶¶ [0028] and [0062]).

Claim 6
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and further discloses to display, on the touch screen display, the user interface comprising the emoji to which an animation related to the operation of the emoji has been  when receiving the second user input related to the operation of the emoji (O'Hara,, ¶¶ [0092]-[0099]: the user may select one of the customized animations, such as by tapping the animation; the user may then signal completion of the selection by tapping a Start Now button 1409, frames of avatar animation 1401, 1403, 1405, and/or 1407 are displayed as shown in FIGS. 15A-F, 16A-F, 17A-D, and 18A-F, respectively).  
O'Hara in view of Martinez fails to explicitly discloses an animation related to the operation of the emoji has been randomly applied before receiving the second user input related to the operation of the emoji.
Marks teaches a system and a method relating to animating an avatar (Marks, ABSTRACT), wherein an animation related to the operation of the emoji has been randomly applied before receiving the second user input related to the operation of the emoji (Marks, ¶ [0033]: an RTE is automatically initiated when triggered by an even, and allowing the RTE to be applied dynamically/randomly to a moving image and change with the image; FIGS. 2D-2K; ¶ [0039]: if the ambient microphones detect music in the background environment an avatar might automatically start dancing in beat with the rhythm of the real world music; i.e., before user provide input, animation is automatically and dynamically generated based on ambient environment).
O'Hara in view of Martinez, and Marks are analogous art because they are from the same field of endeavor, a system and a method relating to animating an avatar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Marks to O'Hara in view of Martinez.  Motivation for doing so would allow for a more realistic rendition of the animation being shared among participants (Marks, ¶ [0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara in view of Martinez as applied to Claim 1 above, and further in view of Takechi et al. (US 2019 / 0138266 A1, filed on 09/23/2016), hereinafter Takechi.

Claim 7
O'Hara in view of Martinez discloses all the elements as stated in Claim 1 and except failing to explicitly disclose to display the emoji by applying, to the emoji, an animation related to an operation designated to induce the second user input based on the second user input not being received for a designated time after displaying the user interface comprising the emoji
Takechi teaches a system and a method relating to displaying a character image (Takechi, ¶ [0001]), wherein display the emoji by applying, to the emoji, an animation related to an operation designated to induce the second user input based on the second user input not being received for a designated time after displaying the user interface comprising the emoji (Takechi, ¶ [0107]: the display section has a function of displaying a character, wherein the character is a person, an animal or the like appearing in an animation; S206-S208 in FIG. 18; FIG. 1 and 18; ¶¶ [0208]-[0210]: when the user's face is not detected by the analysis section or the touch button 26 is not touched a predetermined time before the wake-up time, the state becomes the summoned state, and when the user's face is not detected by the analysis section or the touch button 26 is not touched until the wake-up time, display an image to wake the user up, and the output a sound to wake the user up, and starts the wake-up function; i.e., display animation of a character image to wake the user up until detecting the user's face or the touch button 26 is touched when the user's face is not detected or the touch button 26 is not touched for a predetermined time since the state becomes the summoned state).
O'Hara in view of Martinez, and Takechi are analogous art because they are from the same field of endeavor, a system and a method relating to animating an avatar.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Takechi to O'Hara in view of Martinez.  Motivation for doing so would provide action or alert that keep the user interested and informed, and thus enhance user experience .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175